Exhibit 10.3

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) dated as of
November 2, 2017 (the “Effective Date”), is made by and between Vivint Solar,
Inc., a Delaware corporation (together with any successor thereto, the
“Company”) and Paul Dickson (the “Executive”).

WHEREAS, the Company and the Executive have entered into a certain Executive
Employment Agreement, dated September 28, 2017 (the “Agreement”);

WHEREAS, the Company and the Executive desire to amend the terms of the
Agreement in accordance with the terms provided herein;

 

NOW, THEREFORE, in consideration of the above facts and the mutual promises set
forth in this Amendment, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

 

1.Section 4(d) of the Agreement is hereby deleted in its entirety and replaced
with the following paragraph:

 

(d)Commissions and Overrides.  Executive will also be eligible to receive the
commission payments set forth in the Commission and Override Structure, attached
hereto as Exhibit B (the “Commission Structure”), provided that the Commission
Structure may be revised as determined by the Board or its authorized committee
with a view toward consideration of merit increases, market rates of pay for
similarly situated executives and such other factors that the Board or its
authorized committee determines to be appropriate.

 

2.All other terms of the Agreement, shall continue in full force and effect for
the duration of the Agreement; provided, however, that in the case of any
discrepancy between this Amendment and the Agreement, this Amendment shall
prevail.

 

3.This Amendment shall be deemed to be part of the Agreement and any reference
to the Agreement in any other documents shall be construed as including this
Amendment.

 

4.This Amendment may be executed separately by the parties hereto, and each
executed copy shall be deemed as an original. All originals shall constitute the
same document.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 COMPANY

VIVINT SOLAR, INC.

 

 

 

By: /s/ David Bywater                                                      

Name:   David Bywater

Title:     Chief Executive Officer

Dated:   November 2, 2017

 

 

EXECUTIVE

Paul Dickson, an individual

 

 

/s/ Paul Dickson                                                                

(Signature)

Dated: November 2, 2017

 

 

-2-

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Commission and Override Structure

1.0 DEFINITIONS

For purposes of this Commission Structure, the following terms shall have the
following meanings:

 

 

•

“Install”, “Installed” or “Installation” – the completed installation of solar
panels that count towards the company’s publically reported number of megawatts
deployed.

 

 

•

“Smart Home Account” – Any installation of Vivint Smart Home packages sold by a
Vivint Solar rep for which the Solar rep is paid a commission.

 

 

•

“Monthly Payday” – the first Friday after the 10th calendar day in the month
following the end of a month, quarter, or year wherein a monthly, quarterly, or
annual commission is earned.

 

 

•

“Sales Dealer Agreement” – the Sales Dealer Agreement, dated August 16, 2017, by
and between Vivint Solar Developer, LLC and Vivint, Inc.

 

2.0 CommissionS

 

A.  Monthly Override

Beginning with October 1, 2017, you will receive a monthly commission of two
tenths of a cent ($0.002) for every watt that the Company Installs during each
calendar month (the “Monthly Override”). The Monthly Override is fully and
finally earned on the last day of each month and paid on the first Monthly
Payday of the following calendar month. You must be employed on the last day of
the calendar month in which the Monthly Override is earned to be eligible for
the commission.

 

B.  Smart Home Commission

You will receive a quarterly override of $10 per account for every Smart Home
Account generated by the Company that is installed by Vivint, Inc. and for which
the Company receives a fee from Vivint, Inc. pursuant to the Sales Dealer
Agreement (the “Smart Home Commission”).  The amount of the Smart Home
Commission shall be reviewed by the Board annually and may be modified each year
at the Board’s sole and absolute discretion.

 

The Smart Home Commission will be fully and finally earned on the last day of
the applicable financial quarter and paid on the first Monthly Payday of the
following month.  You must be employed on the last day of the quarter in which
the Smart Home Commission is earned to be eligible for the commission.  

 

3.0 CALCULATION OF COMMISSIONS

All commissions based upon the number of watts Installed shall be calculated
based on the actual system size Installed.

 

-3-

 